Opinion filed August 31, 2012




                                            In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-12-00012-CR
                                        __________

                CHRISTOPHER PAUL MOREHOUSE, Appellant

                                              V.

                                STATE OF TEXAS, Appellee


                       On Appeal from the County Court at Law No. 2

                                     Taylor County, Texas

                                 Trial Court Cause No. 2-368-11


                           MEMORANDUM                 OPINION
       A jury convicted Christopher Paul Morehouse of the misdemeanor offense of
intentionally and knowingly possessing knuckles, a prohibited weapon. See TEX. PENAL CODE
ANN. § 46.05(a)(6) (West Supp. 2012). The trial court assessed punishment at confinement in
the Taylor County Jail for a term of 250 days and a fine of $900. Imposition of the sentence was
suspended, and Morehouse was placed on community supervision for a period of twenty-four
months. We affirm.
       In his sole point of error on appeal, Morehouse argues that the evidence was legally
insufficient to support the verdict of the jury. We review the sufficiency of the evidence under
the standard of review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323
S.W.3d 893, 912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex. App.—
Eastland 2010, pet. ref’d). Under the Jackson standard, we examine all of the evidence in the
light most favorable to the verdict and determine whether, based on that evidence and any
reasonable inferences from it, any rational trier of fact could have found the essential elements of
the offense beyond a reasonable doubt. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d
633, 638 (Tex. Crim. App. 2010).
        Section 46.05(a)(6) provides that a person commits an offense if he intentionally or
knowingly possesses knuckles. “Knuckles” are defined in Section 46.01(8) as “any instrument
that consists of finger rings or guards made of a hard substance and that is designed, made, or
adapted for the purpose of inflicting serious bodily injury or death by striking a person with a fist
enclosed in the knuckles.” TEX. PENAL CODE ANN. § 46.01(8) (West Supp. 2012). Morehouse
argues that the State offered no evidence that the instrument seized from his person was
designed, made, or adapted for the purpose of inflicting serious bodily injury or death and that
the evidence offered by the State only showed that the instrument was “capable” of causing
serious bodily injury.
       While Officer Matthew Allen of the Abilene Police Department was investigating an
assault at a 7-Eleven in Taylor County, he came in contact with Morehouse. Morehouse was not
involved in the alleged assault, but was present at the 7-Eleven when Officer Allen arrived to
investigate. There was an outstanding warrant for Morehouse’s arrest. Officer Allen called for
backup, and Officer Brian Poynor responded. Officer Allen asked Officer Poynor to arrest
Morehouse while he continued the assault investigation. Officer Poynor placed Morehouse
under arrest and conducted a search incident to the arrest. He found a pouch on Morehouse’s
belt that contained what are known as “blast knuckles.”
       Officer Allen testified that “blast knuckles” are similar to brass knuckles but are made of
polymer, a hard plastic material, and contain an electrical circuit similar to a Taser. Blast
knuckles are weapons and are generally designed for defense. He also testified that, “under the
statute in Chapter 46 of our Penal Code, [the blast knuckles] did meet the elements for
knuckles.” In his opinion, the blast knuckles are capable of causing serious bodily injury
because they are made of a hard plastic and because, when one person hits another person with
them, soft tissue and organ damage can easily occur. Although the State asked Officer Allen on

                                                 2
redirect whether the knuckles were designed to cause serious bodily injury, defense counsel
objected and argued that Officer Allen had not been qualified as an expert on the design of the
weapon. The trial court sustained the objection. The State next called Officer Poynor. Officer
Poynor testified that blast knuckles fit over your fingers much the same as finger guards. If a
person used enough force when striking someone with blast knuckles, it could cause serious
bodily injury.
       Morehouse moved for a directed verdict of not guilty on the ground that the State offered
no evidence that the instrument was designed, made, or adapted to inflict serious bodily injury.
The trial court denied the motion, and Morehouse called Charles Taylor to testify in his defense.
       Taylor testified that he owned an army surplus store and had sold blast knuckles at his
store for at least ten years. He testified that he was familiar with the operation of blast knuckles
and that he did not believe that he was selling a device that was illegal to possess. Taylor further
testified that he studied material pertaining to blast knuckles to ensure that he was selling an item
that was “on the up-and-up.” He explained that blast knuckles are made to stun an assailant so
that a person has enough time to get away from the assailant and get help. When asked whether
the blast knuckles caused serious bodily injury when used the way they were designed to be
used, he responded that they did not. Taylor further testified that blast knuckles were designed to
be defensive, self-protection devices, not to be offensive, striking weapons. The blast knuckles
that were found on Morehouse had not been adapted or modified from the original design.
       During cross-examination, Taylor testified that the blast knuckles could be used to strike
someone and that there was not anything in the design of the knuckles that prevented them from
being used in that way. Using the knuckles to strike someone would cause serious bodily injury;
using the knuckles to shock someone would not.
       Although Taylor testified that he did not believe blast knuckles were illegal to possess
and that they were not designed to inflict serious bodily injury, Officer Allen testified that “under
the statute in Chapter 46 of our Penal Code, [the blast knuckles] did meet the elements for
knuckles.” The jury, as the trier of fact, was the sole judge of the credibility of the witnesses and
of the weight to be given their testimony. TEX. CODE CRIM. PROC. ANN. art. 36.13 (West 2007),
art. 38.04 (West 1979). As such, the jury was entitled to accept or reject any or all of the
testimony of any witness. Adelman v. State, 828 S.W.2d 418, 421 (Tex. Crim. App. 1992). In
addition, the jury was entitled to draw reasonable inferences from the evidence. Jackson, 443
3
U.S. at 319. Here, the blast knuckles were introduced into evidence. After observing the
knuckles, the jury could have inferred that the blast knuckles were designed, made, or adapted
for the purpose of inflicting serious bodily injury or death.
       We have reviewed the evidence in the light most favorable to the verdict, and we hold
that a rational trier of fact could have found the elements of possession of knuckles as a
prohibited weapon beyond a reasonable doubt. We overrule Morehouse’s sole point of error.
       The judgment of the trial court is affirmed.




                                                                JIM R. WRIGHT
                                                                CHIEF JUSTICE


August 31, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                  4